1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11   JAMES RAYMOND,                                     Case No.: 1:18-cv-00307 - DAD - JLT
12                  Plaintiffs,                         ORDER TO THE PLAINTIFF TO FILE A
13          v.                                          STATUS REPORT

14   WARREN MARTIN,

15                  Defendant.

16
17          The Court held the mandatory scheduling conference on November 5, 2018. (Doc. 34) Mr.

18   Raymond failed to appear at the hearing. However, the Court was provided by defense counsel, a letter

19   from Mr. Raymond’s doctor, dated November 1, 2018, in which the doctor reported that Mr. Raymond

20   was “under [the doctor’s] care,” and was “unable to travel at this time” to his hearing “in court in

21   Fresno, CA on November 5, 2018.” It appears that, for whatever reason, Mr. Raymond believed his

22   hearing was in Fresno; it was not. Thus, the letter fails to provide sufficient information for the Court

23   to understand Mr. Raymond’s plans related to this case, whether he is physically capable of proceeding

24   or, even, appearing in court in Bakersfield—his city of residence. Consequently, the Court ORDERS:

25          1.      No later than November 30, 2018, Mr. Raymond SHALL file a status report detailing

26   his intentions related to this case, including: 1.) whether he intends to prosecute this action; and, 2)

27   whether he is physically capable of proceeding in this action. If he is not physically capable of

28   proceeding at this time, he SHALL provide a confidential report from his doctor explaining his medical


                                                        1
1    condition, how it limits Mr. Raymond from participating in this action and the doctor’s opinion as to

2    when Mr. Raymond will be capable of proceeding in this action.

3
4    IT IS SO ORDERED.

5       Dated:     November 5, 2018                           /s/ Jennifer L. Thurston
6                                                     UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      2
